Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 284-303 are pending
Claims 293-298, 302, and 303 are withdrawn
Claims 284-292, 299-301 are under examination

Election/Restrictions
Applicant’s election of the following invention in the reply filed on 11/30/2021 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 284-301, drawn to a TIL comprising a modified ZC3H12A gene.
Claims 302-303 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 

Claims 287-292, drawn to a Cas based gene regulating system.
Claims 293-298 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic claim. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/09/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 284-286, and 301 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a modified cell which is not markedly different from its naturally occurring counterpart. This judicial exception is not integrated into a practical application because the natural product is not linked to a particular technology. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are well-understood, routine and conventional in cell biology.

Applicant is directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 1/07/2019, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf; and the October 2019 Update: Subject Matter Eligibility, which is found at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf.
Briefly summarized here, the new guidance cites a two part test: is the claimed invention directed to a statutory class of invention (Step 1), if so then is the claimed invention as a whole directed to a law of nature, natural phenomena, or an abstract idea (i.e. set forth or described in the claim) (Step 2A, prong one), if so then is the claimed invention recite additional elements that integrate the judicial exception into a practical application (Step 2A, prong two), if not then does the claim as a whole amount to significantly more than the judicial exception (Step 2B).
	In regard to Step 1, Claims 284-286, 301 are drawn to a composition of matter-a cell.
Claims 284-286, 301 are drawn to a nature-based product which is not markedly different from its naturally occurring counterpart. Specifically, independent Claim 284 is directed to a modified human tumor infiltrating lymphocyte cell that exhibits reduced expression and/or function of a ZC3H12A gene relative to a corresponding unmodified cell. Dependent Claims 285 characterizes the ZC3H12A gene modification as an insertion, mutation or deletion of the gene. Dependent Claim 286 characterize the human TIL as having a gene-regulating system. Dependent Claim 301 places the cell in a pharmaceutical composition. These claims all encompass an immune cell from a human comprising a truncated ZC3H12A gene. This option of the claims is a naturally occurring product.  Because instant claims are directed to a nature-based product, i.e., a tumor infiltrating T cells, the nature-based product is analyzed to determine whether it has markedly different characteristics from any naturally occurring counterpart(s) in their natural state. 
As for human TIL cells, these are naturally arising cells that can be isolated from the tumor of a human subject (see also [00156, 00186, 00440] of Applicant’s specification). 
As for deletions of the endogenous ZC3H12A gene, Applicant is directed to the publication of Cifuentes et al., (Clin Chim Acta, 2010, 411:1862-1868, see IDS filed 9/09/2021), which evidences that there are multiple mutations in the human ZC3H12A gene, one of which is a truncation in exon 5 to produce a partial deletion of the gene (Fig. 1, Table 1). By virtue of the fact that this mutation was isolated from a human subject, any naturally occurring human cells type would also comprise this mutation, including TILs. Furthermore, Applicant’s specification indicates that instant claims 
	In regard to Step 2A prong two, the judicial exception is not integrated into a practical application. In particular, Claims 284-286, and 301 recite no additional elements to integrate the claimed cell into a practical application because they are directed to naturally occurring mutations in naturally occurring tumor infiltrating lymphocyte cells. Specifically, independent Claim 284 is directed to the cell itself. Claim 285 is directed to the type of mutation, which encompasses deletions in exon 5.  Claim 286 is directed the cell having a generic gene-regulating system, which encompasses any of a number nucleic acid molecules or enzymatic proteins naturally found in the cell. Finally, Claim 301 recites a single additional element, wherein the cell is in a pharmaceutical composition. The term pharmaceutic composition is extremely broad and encompasses many types of sterile physiological solutions, including culturing buffers. Thus, merely placing the natural product into a generic buffer so that the cell may survive and be cultured does not add a meaningful limitation as it is a nominal 
	In regard to Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated supra, Claims 284-286, and 301 recite no additional elements to the cell. In regard to Claim 301, which recites a single additional element as a pharmaceutical composition, as discussed above with respect to the integration of the natural product into a practical application, the additional element of combining a pharmaceutical composition amounts to no more than a sterile physiological buffer to keep the cell alive, and do not provide an inventive concept.
Therefore, Claims 284-286, and 301 are directed to a natural cell product, that is not markedly different from its natural counterpart, is not integrated in a practical application, and does not include elements that amount to significantly more than the natural product itself and do not qualify as patent eligible subject matter under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 284-290, and 299-301 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchroo et al., (2020/0016202, filed 10/06/2017, see IDS filed 9/09/2021), in view of Cui et al., (J Immuno, 2017, 199:4066-4077, see IDS filed 9/09/2021).

Kuchroo teaches modified immune cells comprising reducing the expression/function regulators of T cell dysfunction/exhaustion (Abstract, Summary of the Invention, [0015-0018, 0072, 0090-0093, 0320]). 
claim 284, Kuchroo teaches the modified T cell is a human cell for the treatment of human patients [0349, 0438, 0492, 0588, 0811].
	In regard to claim 284, Kuchroo teaches modified T cell is a TIL ([0169, 0460, 0472, 0491, 0494, 0856-0858, 0938], see Examples 1, 3 & 6).
In regard to claim 284, Kuchroo teaches the modified CD8+ TILs comprise reduced expression/function of a target gene that is upregulated during IL-27 signaling such as ZC3H12A (p. 32-33, [0314], Table 13).
	However, in regard to claim 284, although Kuchroo teaches that the knocking out or “down-regulation of the genes that are upregulated in CD8+ T cells bearing an IL-27 signaling signature may result in an enhanced immune response and reactivation of exhausted T cells” [0314], see also [0015-0018, 0043, 0072-0077, 0091]), they are silent with respect to a preferred embodiment of a CD8 TIL comprising reduced expression/function of a ZC3H12A gene.
	With respect to claim 284, Cui teaches modified T cells comprising reduced expression/function of a ZC3H12A (alias Regnase-1) gene using a CRISPR/Cas9 system (p. 2, Materials & Methods). Specifically, Cui teaches that ZC3H12A deficient T cells exhibit enhanced activation and produce more cytokines such as IFN gamma and IL-2 (p. 2, 1st para., p. 5 & 8, Results, Fig. 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a modified CD8 TIL cell comprising reduced expression/function of regulators of T cell dysfunction/exhaustion as taught by Kuchroo and choose ZC3H12A to modify as suggested by Kuchroo and Cui with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do st para.), which would correct the CD8 T cell exhaustion phenotype described by Kuchroo (p. 22, [0285], p. 119, [0951]). Note that Kuchroo teaches that T cell exhaustion is state that occurs in chronic diseases such as cancer, and that exhausted T cells are poor mediators of tumor clearance [0006], and do not recall antigens in cancer patients [0282-0283]. Thus, reactivating CD8+ TILs from an exhausted state (i.e., by inhibiting ZC3H12) would have the effect to improve anti-tumor responses for treating cancer patients [0014, 0314-0315]. 
In regard to claims 285-290, Kuchroo teaches the modified immune cells comprise a gene-regulating system comprising  wild type CRISPR-Cas9 nuclease and gRNAs that hybridize to the target gene so as to reduce the expression/function of the target gene by causing deletions ([0373-0441, 0481], see also p. 2, col 2 of Cui).  
	In regard to claim 299, Kuchroo teaches modified immune effector cells further comprise a CAR with a co-stimulatory domain [0165, 0167, 0169, 0319, 0462-0466].
	In regard to claim 300, Kuchroo teaches modified immune cells further comprise reduced expression/function of multiple regulators of T cell dysfunction/exhaustion including PDCD1 (alias PD-1) and CTLA4 [0101-0103, 0155, 0484, 0487, 0513].
claim 301, Kuchroo teaches modified immune cells are in a pharmaceutical composition [0090-0091, 0262].
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 291 and 292 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchroo et al., (2020/0016202, filed 10/06/2017, see IDS filed 9/09/2021), in view of Cui et al., (J Immuno, 2017, 199:4066-4077, see IDS filed 9/09/2021), as applied to claims 287 and 290, in further view of Behrens et al., (Nucleic Acid Res, 2018, 46:4256-4270, published online 2/19/2018, see IDS filed 9/09/2021).

As discussed previously, Kuchroo in view of Cui suggests a modified human TIL cell comprising reduced expression/function of a ZC3H12A.
However, Kuchroo et al. are silent with respect to a particular sgRNAs comprising a targeting domain sequence that binds to a target DNA sequence selected from SEQ ID NO: 1114.
	In regard to claim 297, Behrens teaches that the ZC3H12A is knocked out of a human cell by a CRISPR-Cas9 nuclease (p. 4257, col 2, 1st para.). Specifically, Behrens teaches a CRISPR-Cas9 sgRNA that targets ZC3H12A with the sequence 5’-GTGAGGACAGCCACAGCCGTC-3’, termed sgRNA#4. Note that sgRNA#4 overlaps with instantly claimed SEQ ID NO: 1114 (see alignment below):
  gtgaggacagccacagccgtcagg 	ZC3H12A genomic sequence
     gaggacagccacagccgtca		SEQ ID NO: 1114                               
  gtgaggacagccacagccgtc 		sgRNA#4

Note that sgRNA#4 targets Chr1:37,475,561-37,475,581 (see UCSC Genome Browser detail below, last 3 nucleotides of PAM sequence are also included and underlined):

    PNG
    media_image1.png
    399
    1619
    media_image1.png
    Greyscale

Thus, since it was known by the ordinary artisan that the genomic coordinates are defined by a PAM sequence of “AGG”, sgRNA#4 of Behrens makes obvious a sgRNA that comprises the target sequence of SEQ ID NO: 1114.
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to inactivate the ZC3H12A gene using the CRISPR-Cas9 as taught by Kuchroo in view of Cui and substitute the sgRNA as taught by Behrens with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because it is obvious to make a simple substitution of one known and functional sgRNA for another to obtain predictably results. Furthermore, Behrens teaches the sgRNA#4 was optimized for human cells using the optimized CRISPR software (p. 4257, Materials & Methods), and successfully knocks out the endogenous ZC3H12A protein from human cells (p. 4262, Fig. 3A).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 284-292, 299-301 are rejected on the grounds of nonstatutory double patenting over claims 1-21 of U.S. Patent No. 11,111,493 (Benson et al., Patented 9/07/2021). 
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the human T cell and particularly the TIL (see patented claim 5) of cited patent anticipates the TIL of instant application. It is clear that elements of the cited patent claims are to be found in instant claims, the difference being that patented claims are more specific with respect to the T cell further comprising an engineered antigen receptor.  Since instant application claims are anticipated by cited patent claims, said claims are not patentably distinct.



Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633